Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
 
1.	Claims 1-16 are allowed.

	Reasons for Allowance:

Regarding claims 1:

Yoshitani (US 20160313769 A1, IDS) discloses a display device (in Fig. 29B), comprising:  a display panel comprising a display area ( 529)  in which an image is displayed, and a peripheral area ; and a touch sensor disposed on the display panel, wherein the touch sensor comprises: a plurality of sensor electrodes formed in a repeated arrangement of sensor patterns and configured to detect an external input, wherein a display panel (529) comprising a display area (521, Fig. 29B) in which an image is displayed ([0096-00997]), and a peripheral area (peripheral portion of the flexible substrate 590) ([0096-0097]); and a touch sensor  (595, Fig. 29B) disposed on the display panel ([0522]), wherein the touch sensor comprises a plurality of sensor electrodes (591-592) formed in a repeated arrangement of sensor patterns (mesh pattern) ([0522], (525, see Fig. 29A [0474]) ([0522-0523]); and configured to detect an external input (touch input by finger), ([0062-0062] and  FIGS. 28A-28C and 29A-29B discloses an example of an input/output device. In [0474] discloses a touch sensor can be formed using the imaging pixels 308. Specifically, the imaging pixels 308 can sense a touch of a herein the repeated arrangement of sensor patterns forms a touch active area ((525, see Fig. 29A [0474]) ([[0522-0523]]). 
 Kwon (US 20160218151, IDS) discloses a plurality of sensor wirings (175) connected to the sensor electrodes (sensor electrodes 331 and 322, see Fig. 10, [0132] and [0145])) (300) (in[0132] discloses touch pad part TP  corresponding to touch signal transfer wiring 175  which is connected to sensor electrodes 331 and 332 and it disposed outside of touch active area); and at least one insulating layer (100,120, Fig. 9) overlapping the display area (DA ) and the peripheral area ([0157]), wherein at least a portion of the sensor electrodes (322) overlaps both the display area and the peripheral area ([0157]).
Reynold (US 20130016065 A1 IDS) discloses wherein the touch sensor comprising at sensor electrodes (150) and the sensor wirings (251) (see Fig. 2, [0049], [0065]), (see abstract and [0054-0057]).    
Hwang (US 20150370356 A1, IDS) and Park (US 20150185903 A1, IDS)  Akoi (US 20140368235) and Kato (US 20150131367) discloses display device.
However, the closest art of record singly or in combination fails to teach or suggest the limitations “ the repeated arrangement of sensor patterns ((MOSP2, Fig. 6) forms a touch active area having a curved boundary; a plurality of sensor wirings connected to the sensor electrodes; and at least one insulating layer overlapping the display area and the peripheral area and covering at least one of the sensor electrodes, 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 


/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692